NO. 12-15-00086-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

LYNN RAY BROWN,                                           §   APPEAL FROM THE 241ST
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         This appeal is being dismissed for want of jurisdiction. Appellant was convicted of theft
and sentenced to confinement for two years in a state jail facility.
         To be sufficient to invoke the appellate court’s full jurisdiction, the notice of appeal filed
by an appellant in a criminal case must bear the trial court’s certification of the appellant’s right to
appeal under Texas Rule of Appellate Procedure 25.2(a)(2). TEX. R. APP. P. 25.2(d). The
certification should be part of the record when the notice of appeal is filed, but may be added by
timely amendment or supplementation. Id. Appellant’s notice of appeal does not include the
required certification
         On April 14, 2015, this court notified Appellant, pursuant to Texas Rules of Appellate
Procedure 25.2(d) and 37.1, that the notice of appeal does not include the trial court certification.
The notice also informed Appellant that the appeal would be dismissed unless, on or before
April 29, 2015, the clerk’s record was amended to include the required certification. The deadline
for responding to this court’s notice has expired, and the clerk’s record has not been amended to
show Appellant’s right to appeal. Therefore, the appeal is dismissed for want of jurisdiction.
Opinion delivered May 6, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.

                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                             MAY 6, 2015


                                        NO. 12-15-00086-CR


                                      LYNN RAY BROWN,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 241st District Court
                        of Smith County, Texas (Tr.Ct.No. 241-1480-14)

                      THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this court is without jurisdiction of the
appeal, and that the appeal should be dismissed.
                      It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.